UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-7289



In Re:   RAYMOND CHERISSON,

                                                         Petitioner.



           On Petition for Writ of Mandamus.   (CR-94-97)


Submitted:   November 21, 2002          Decided:   December 13, 2002


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond Cherisson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Cherisson petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his Fed. R. 60(b)

motion.   He seeks an order from this court directing the district

court to act.    Our review of the docket sheet reveals that the

district court entered an order denying Cherisson’s Rule 60(b)

motion on November 5, 2002. Accordingly, because the district court

has recently decided Cherisson’s case, we grant leave to proceed in

forma pauperis and deny the mandamus petition as moot. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                 2